933 A.2d 721 (2007)
284 Conn. 919
STATE of Connecticut
v.
Emmanuel BLANGO.
Supreme Court of Connecticut.
Decided September 26, 2007.
Annacarina Del Mastro, senior assistant public defender, in support of the petition.
Margaret Gaffney Radionovas, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 103 Conn.App. 100, 927 A.2d 964 (2007), is denied.
*722 ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.